OFFICE   OF THE   ATTORNEY    GENERAL    OF TEXAS

                     AUSTIN




                                        pinion   or thlr   a+
                                        has bswx reoslrrd.




                                operating 8n air
                               that r0r thm purport
                               ths 00mmfs8i0a.n'
                                boaa or mob OOoptyI
                           court 0r thfo county
                          rr0m you ah optnion a8
                  County BUI legally issue war-
                  6 JV.U'~60Of FUl'dWdn& Md
                  irport under th6 terms cb thfe
                                                                 .~
                                                                      228


Honorebls Fred T. Porter,   Page 2




          "I think it has been held that authoriwtlon
     to Issue negotiable bona6 a008 not rgllov~th8
     power 0r the county to ieeue time warrant8 and
     in this oonnsetion It will be notloed that ths
     statuts, seotion 2,says that ths county ma lrrsue
     negotiable bonda. Kocl vs. Pulte(Com. App v 10
     m (2na) 694.
          *Another ease i8 that or Phoenix Kutual
     Lita Ins. Co. vs. tcotilan82 rea. (zna) ml,
     wherein It Is held that a oltp wa8 not liable
     on vendor lion aotes aesomea by the City whan
     purohaslng la&U fOr~UBe a8 an airport b8saU88
     the only negotiable paper on vhloh a olty oould
     beoome liable r0r airport pUrpOsO8 r0ua b8
     bonds votsd in aooordmos  with the statuterw
           Artlolb 1269h, Vernon’8   Annotated Civil Statute8,
read8   88 r0u08m
           "Sea. 1. That the goraring body or any
     lnoorporatea alty In thl8 State map receive
     through gltt or dedl0atlOn, ati i8 hereby an-
     powersa to aoptim    by purohaser wlthout  eon-
     dmtmation or by purohue     thmugh oonthmnatlon
     proooealngs, and thanafter malntaln and operate
     a8 an Air Port traots Of land, eitherwlthin or
     without the oorparato   liatits0r 8Uoh alty and
     withln the aountg inwhloh 8uah olty 18 8ltuated,
     the land aoqulrea and held by any swh city
     never to at any one timelxoS0a six hundred r0rty
     aor8, ma the ch1n~iS8iO~SrS’     court or any 00unty
     may llkswlre aoqulre, maintain and operate ior
     like purpore traots 0r land within the limits 0r
     the county, not to exoeea at any one time a&x
     hundred forty aare6.
           "%!O. 2. For the purpose c$ oodaemnLng or
     purohaslng either or both, lands to bs used and
     maintained as provided in Seotion 1 hereor, ana
     improving and equipping the 8~0 rOr ruoh use,
     ths governing body of any alty or ths Oemmirsloners~
     court or any oounty, rallfngwlthfn the terms or
     euoh Seatlon, may issue nsgatlable bonds of tb8
     city or or the county, as ths oass may bs, and
                                                                229



Honorable Fred T. Porter, Page 3



    levy taxes to provide f0r the lntereet and sink-
    ing fund8 of any such bon68 80 issued, the author-
    ity hereby given for the i8CiUanOe of such bond8
    an% levy and oolleotlon OS auchtues to be exer-
    ol8eU In aocoraanoe with the provisions of Chapter
    1 or Title 22 0r the RerislOd Civil Statute8 or
    lQfX3.
             "Sea. 3. lin dir Port aaqulred under lria
    by virtue 0r the t8I'SM0r WI8 Aot (art.          1fibQh.)
    shall be under the management and control of the
    &JOQernillg   body Of the Olty Ol!the C~i88IOller8'
    Ccurt of the aounty aoquiring the seme, ubloh 18
    hereby exprelrelyauthorieed and ePlpoweredto Im-
    prove, m8lntaIn 8nd 00nau0t the same 88 an Air
    POrti,aad rm that gUrpO8e t0 XEK&C,       Ma prOQid0
    therein ell nmmssary      or tit impmvenmnte aa
    Zaoilitle8     and to fir rush reasonable oharger
    for the use th8reof as suah governing        body or
    Co8miIs8loner8*Court ehall aoem rit, and t0 mske
    rule8 and regulations governing the u8e thereof.
    All proo8ea8 from euoh oharges 8haU be devotsd
    exalurrlwly to the malntenanoe, up-keep, improve-
    ment and operation or ruoh Air Port and the ra-
    ailitie8, 6truotures, ana improvement therain,
    and no city or county shall be liable        for ln-
    juries     to perr0n8 resulting from or oaus8Q by
    any defective, unllaundor unufe oonditlon of
    any auoh kir Port, or any part thereor, or thing
    of any aharaoter tilereInor rsaultlng        from or
    aaueed by any negligenoe,       want of &ill,    or laok
    or oar0 on the part 0r any governing        Board or
    Commlra8loner8~Court,     off leer,  agent,  senent
    or employee or other person with reierenae ta
    th6 oonstruotion, ImprovQDslnt,management, eon-
    hot,      or malntenanoa of any =oh hir Port 0r
    any struoturs, improvement, or thing aP any
    oharaater whatever, looate therein or oonneatetl
    therewith.
         *Sea. 4. That in addition to ena oxelualQe
    of any taxe8 which may be levied f% the intereet
    an% slnklng rund or an bold8 i8Sltedundw the
    authority of tbls Act fArt. 1#369h.)the govern-
    lng boay of any olty or the W1unl88loner8' Court
          Fred T. Porter, Pags 4
Iionarr,ble



     Of NIY 00 UAty, falling Within the teL?mll
                                              hereof,
     may and ir hereby empowered to levy and oollaot
     a speolal tax not to exoeed for any one year
     five cent5 on eaok One Hundred Dollars for tb
     purpose of lnprovlag, operating, maintalnlng and
     oondu~tini:any Air Fort which much city or oounty
     map ao ulre under the pr0v1slo~ of thl8 Aot (Art.
     126Qh.7 and to provibe all suitable atruuture8,
     and taoilltles thereIn. Provided that nothing
     in this Aot (Art. 1269h.) shall be oonrtrued as
     authorizing any city or oountp to sxoeed the
     llmite of lrdebtedness plaoad upon It under tim
     ConstltutloB."
           The tkmmirelo~ert~'Court her the powor to lnsur
 indebtednesr, not only to the extent of the revenue8 ai t&e
oounty during the term8 Of offtioeof 8uoh aOmmlssloasrs,
but also to the extrnt of oontraoting away revenue8 whloh
will be oolleoted during many yoara, and to eridenoe    the
 indebtedness by intereat-bearing warrant8. Unlikr bonds,
Interest-bearing warrante mep be issued without the author-
ity of ths texpaying voters. The power oonfsrred upon the
 Commissioners' Court to ltasuebonds in certein Instanoaa
 ia an additional pcsvergit does not aMti the utiating en-
thorfty to inrue non-negotiable oounty warrant@ tar the BIPED
purpose. 2mre is eaid to be no entiagonluobetmoon tha
power of+the Gommlaslonerr' Court to Imue, ri thin 1ewh.l
llmlts,  oounty warrants In payment of pub110 Improvements
and the povierto issue county bonds ror euoh purposer. The
two powsm relet6 to making ime of the oounty *a orsdlt    in
di6tinotl.pdifferent way8 and evidenolng its debt by in-
Ptrumente of clearly dtfrerent nature*.   In many oe88Ilit
is posefble for tlm Commia~ione~s~ Court to eooOmQli6h the
desired improvement within the limits of the oOunty*a gen-
eral poner of taxation by a aweller ezpendlture than i8
ordinarily Ln view where a bond issue is proposed,    iud with-
out the need of resorting to bonds. nit3~80 or vfamanta
oannot, however, be availed of in order to oiroumvent the
leas govsrnlng the lseua~oe of county bonds. (Texas Juris-
prudenoe, Vol. 11, page 663 and,the authorities oited there-
in).
          XB the oars OS Adams, et al v. MoOill, et 81,
140 3. w. (2d) 332, amow other thing@, It was held In
eifeot that in determining the power oi'the county to issue
Honorable    Fred T. Peter,       &go    5



time warrant8 payable over e pericd of gear8 for the con-
atruotion of irnpmV@IIeBtS     On a oounty livestook   end agri-
oulturalexhibltlon    building,    it could not be considered
that there was an ettempt to pay for the bIprOVellHBt8        by
the lasuenoe of bonds on the theory that after the iss~anoo
of time warranto, the werrents would be refunded by the
le~~anes of negotiable bonds. Cnder the statute author-
izing a county to provide for an annual exhIbition        of hor-
ticulture   and agrloulturel    produota, but not expressly
conferring   povmr to lseue time warrante to pay fbr the
improvements oonstruoted for euoh purpose, the county had
Wimplisd poweP to lseue time warrants        payeble over a perlod
of years for the lmprovenento on llveetook and egribtiturel
exhibit bulldlngr.     k oounty, subjeot    to the sxpmea m-
striotlons   imposed by the Conetltutlon     and gsnerel  Inwe,
has power to lseue time warrant8 ln payment Sor Improvements
it itiexpreslrlyauthorlaed to dnnistrebt,provldod the ap-
plloabla   mlatlonr   ta the issuanoe of’suoh wan-ante am
observed.
          In view oi the foti@ing   authorities,    tho above
eteted queatlon la reepeot~nUy answered in the eifizmative.
Provided, however, the oounty does BOt 8xooed the limaits
OS lndebtedneas placed UpOB it unber the tiMtitUtioB.
             TruStiBg     that   tbrsforegoingfully anawem               your
Inquiry,    we are
                                                  Youra very     truly
                                         ATmIwEY alaEmiL OF Ti!xhs



                                             BY
                                                        krdoll     Willi~e
                                                                  AEd. &Ant
                        APPROVE1;~Y 1,   1941